PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,231,849
Issue Date: 25 Jan 2022
Application No. 14/626,384
Filing or 371(c) Date: 19 Feb 2015
Attorney Docket No. 058407/457020


:
:	DECISION ON PETITION
:
:
:



This is a response to Patentee’s “request for recalculation of patent term adjustment in view of safe harbor statement under 37 CFR 1.704(d)” filed on January 6, 2022, requesting that the Office adjust the patent term adjustment from 689 days to an unspecified number of days.

This redetermination is being issued because the undersigned reviewed the PTA calculations and found that one reduction pursuant to 37 C.F.R. § 1.704(c)(8) and one reduction pursuant to 37 C.F.R. § 1.704(c)(10) were improperly calculated

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On January 6, 2022, Patentee filed a “request for recalculation of patent term adjustment in view of safe harbor statement under 37 CFR 1.704(d).”

Decision

Upon review, the USPTO finds that Patentee is entitled to 895 days of PTA.  

Two periods of reduction and are in dispute.

“A” Delay

The Office found there are 1302 days of “A” delay under 35 U.S.C. § 154(b)(1)(A).

 “B” Delay 

The Office found there are 368 days of “B” delay.  

“C” Delay

The Office found there are zero days of “C” delay.  

Overlap

The Office found there are zero days of overlap.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

There are two periods of reduction in dispute.

First, the Office mailed a non-final Office action on September 26, 2019, and Patentee submitted a response in the form of an amendment to the claims and remarks on January 27, 2020.  Patentee then submitted a plurality of Information Disclosure Statements from March 3, 2020 until September 15, 2021.  The Office finds that the 597-day reduction accorded under 37 C.F.R. § 1.704(c)(8) is not warranted in light of the safe harbor statements under 37 C.F.R. § 1.704(d) submitted concurrently with the Information Disclosure Statements received on March 3, 2020, June 17, 2020, July 1, 2020, July 14, 2020, March 17, 2021, May 7, 2021, July 7, 2021, and September 15, 2021.  

However, an IDS was received on February 9, 2021 and a review of Office records does not support a finding that a safe harbor statement was received therewith.  It follows that a 379-day  reduction under 37 C.F.R. § 1.704(c)(8) is warranted, for the period beginning on January 28, 2020 and ending on February 9, 2021.

The reduction of 597 days has been removed and a reduction of 379 days has been entered.

Second, the Office assessed a 27-day reduction under the pre-Supernus version of 37 C.F.R. 
§ 1.704(c)(10).  However, since this application contains a notice of allowance that was mailed on or after July 16, 2020, the post- Supernus version of 37 C.F.R. § 1.704(c)(10) applies.  See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 36335 (June 16, 2020). 1

The Office mailed a notice of allowance on September 30, 2021 and the Patentee filed an amendment pursuant to 37 C.F.R. § 1.312 on November 8, 2021.  The period beginning on October 1, 2021 and ending on November 8, 2021 totals 39 days: it follows a 39-day reduction is warranted under 37 C.F.R. § 1.704(c)(10).  

The reduction of 27 days has been removed and a reduction of 39 days has been entered.




Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
1302 (601 + 210 + 491) + 368 (2533 – 1068 – 1097) + 0 – 0 – 775 (14 + 28 + 283 + 32 + 379 + 39) = 895

Conclusion

Patentee is entitled to PTA of 895 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 1302 + 368 0 + - 0 – 775 = 895 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision pursuant to 37 C.F.R. § 1.705(b).   The petition fee set forth in 37 C.F.R. § 1.18(e) is required, and extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 895 days.

Alternatively, if Patentee accepts this redetermination and would prefer the issuance of a certificate of correction sooner than seven months from the mailing of this decision, a petition may be filed requesting a PTA of 895 days along with the petition fee set forth in 37 C.F.R. 
§ 1.18(e), and extensions of time pursuant to 37 C.F.R. § 1.136(a) are available.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


								DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	11,231,849 B2
		DATED            :     Jan. 25, 2022				DRAFT
		INVENTOR(S) :     Viswanath et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 689 days

      Delete the phrase “by 895 days” and insert – by 895 days --	
		






















    
        
            
        
            
        
            
        
            
    

    
        1 The notice is viewable here: https://www.govinfo.gov/content/pkg/FR-2020-06-16/pdf/2020-11786.pdf.
        
        2 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.